vil department of the treasury internal_revenue_service washington d c contact person id number telephone number date oct tr g0 employer dentification number area office i m i n i o m i m r e g n u e t i t o w e a t n p t r i e f i r o e t o t i c i c i s i s b k n i g e v e b r b e r b e_p a 20vv101034 e r e e r e b r e b r e r f o o o q g a a o this is in response to a letter from your authorized representative requesting a series of rulings on your behaif regarding the tax consequences associated with the transactions described below ais exempt from federal_income_tax under sec_501 c of the internal_revenue_code and is a nonprivate foundation under sec_509 a a was organized pursuant to an affiliation agreement which resulted in the affiliation of a b and c a’s mission is to fromote health by acting as the parent of a vertically horizontally and geographically integrated sec_501 c healthcare system and otherwise supporting the system a is controlled by community-based board_of trustees bis exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 its mission is to promote healthcare by acting directly or indirectly as the sole member of various sec_501 healthcare entities including g and h and by providing overall planning management and support services for those entities c is exempt from federal_income_tax under sec_501 c of the code and is classified as a nonprivate foundation under sec_509 and sec_170 aniii pursuant to an affiliation agreement a became the sole member of bd and d caused its affiliated exempt acute care hospitals rehabilitation hospital and other entities under its ownership and control to become part of a d is exempt from federat income_tax under sec_501 c of the code and is classified as a nonprivate foundation under sec_509 pursuant to an affiliation agreement a became the sole member of e and e caused its exempt affiliates to become part of a e is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 ah3 e's mission is to support its affiliates by providing overall planning management and support services pursuant to an affiliation agreement a became the sole member of e and e caused its exempt affiliates to become part of a fe is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 and b i tha -s- as a sole member a exercises control and supervision over its affiliates including their exempt hospitals as the parent of an integrated healthcare system it exercises authority through reserved powers over its direct and indirect subsidiaries which are specifically enumerated in the bylaws of the entities and the various system affiliation agreements subject_to certain limitations the reserved powers of a include a electing the members of the affiliates’ boards of trustees or directors from candidates nominated by the respective institution you have stated that under the system affiliation agreements a ultimately controls the composition of the board_of each subsidiary system affiliate through its power to elect and remove such individuals by a vote of a's board then in office a has the reserved power and authority to remove any member of a subsidiary’s board b appointing the ceo of each institution upon the recommendation of its ceo and the respective institutions’ boards c developing annual operating budgets for the a system and approving the annual operating and capital budgets of each of the systems which must be consistent with the system budget adopted by a d designing and implementing strategic plans for the a system and approving the strategic plans for each of the systems e approving the incurrence of material debt by an affiliate and requiring participation by the systems and their affiliates in system wide debt f requiring the systems to make capital contributions to a g approving the proposed sale or transfer of assets outside the systems h approving any proposed fundamental corporate transactions involving the institutions or any affiliate i intervening in the management of the affiliates including hospitals if financial circumstances so require j requiring transfers of assets between and among systems under certain circumstances k approving academic aftiliations outside the a system i conducting and or directing health care services contracting for the system in order to satisfy the system wide goals and objectives of a m approving proposed changes in the articles of incorporation and bylaws of any affiliate n approving the addition material revision or discontinuance of a health care service provided by an aftiliate if it has system implications and requiring affiliates under certain circumstances to add revise relocate or discontinue a health care service you have stated that a as parent has the power and authority by a vote of a’s board then in office to require system members and their related hospitals to add revise relocate or discontinue any health care service approving the participation by any affiliate in any key strategic relationship outside the a system and requiring such participation in certain circumstances and p admitting new a system members you have stated that each of the affiliates has its own governing board and is responsible for its respective operations the development of heaith care delivery and other related internal policy decisions subject_to the reserved powers of a a exercises direct and indirect controls with respect to the affiliates based in part on its power to remove members of the governing boards of the affiliates the members of the boards of trustees or directors of the affiliates can generally be removed by a supermajority vote of a’s board_of trustees for cause which includes actions not in the best interests of the a system or which undermine or impede system goats and objectives a provides various corporate management and support services to its affiliates on a centralized coordinated or shared service basis the activities carried out by a would in the absence of a be conducted at duplicative expense by one or more organizations in the system a currently provides the following corporate management and support services a financial services including establishing financial goals and processes to accomplish goals and providing direction regarding capital financing financial reporting and planning reimbursement management financial data analysis and monitoring of budgeting processes b legat services including business regulatory governance medical staff patient care human resources medical legai ethics and other on a legal services through a‘s inside legal department and coordinating the delivery of services by outside counsel c insurance and risk management services d materials management services including negotiating contracts with vendors on behalf of the affiliates and conducting centralized purchasing activities d planning and marketing services including initiating and directing strategic planning for the affiliated organizations and approving major capital expenditures pursuant to the planning and budgeting process e human resources services f information system services and g compliance services g is exempt from federal_income_tax under sec_50 ch3 of the code and is a nonprivate foundation under sec_509 and sec_170 iii bis the sote member of g which is the surviving entity in the merger of and j into k k’s name was changed fallowirg the merger to g at present g operates j and k as separately licensed acute care hospital divisions h is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509ta and b t aniii g is the sale member of h which operates a medical_research center l is exempt from federal_income_tax under sec_501 of the code and is a nonprivate which has no members engages in foundation under sec_509 a and bx imam vi fundraising and provides financial support for k m is exempt from federal_income_tax under sec_501 c of the code and is a nonprivate foundation under sec_509 m which has no members engages in fundraising and provides financial support for and h n is exempt from federal_income_tax under sec_50 c of the code and is a nonprivate n which has no members engages in foundation under sec_509 a and bm 1a vi fundraising and provides financial support for j q is being granted exemption from federal_income_tax under sec_501 of the code and is being classified as a nonprivate foundation under sec_509 by letter of even date o's exempt_purpose is to support g and p by acting as an intermediate parent for certain of b’s nonacute nonprofit entities as described below p is exempt from federal_income_tax under sec_501 c of the code and is a nonprivate foundation under sec_509 and sec_170 b a iii is the sole member of p q is the sole member of r which is being granted exemption from federal_income_tax under sec_501 c of the code and is being classified as a nonprivate foundation under sec_509 a by letter of even date r leases and operates a skilled nursing facility sis exempt from federal_income_tax under sec_501 c of the code and is a nonprivate foundation under sec_509 a and bm1makwi s supports community based services that foster independent living for senior citizens lis exempt from federal_income_tax under sec_501 c of the code and is a nonprivate foundation under sec_509 t is the entity through which b’s clinical laboratories are consolidated and operated u is exempt from federal_income_tax under sec_501 c of the code and is a nonprivate foundation under sec_509 u owns real_property interests in support of k is exempt from federal_income_tax under section so ch3 of the code and is a nonprivate foundation under sec_509 v was merged into u which now owns and operates medical office buildings adjacent to and in support of jj w is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 it engages in fundraising and provides financial support for p whose sole member is q is exempt from federat income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 a x provides rehabilitation services to’ support g and provides home care y whose sole member is o is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 a it provides hospice services z whose sole member is y is exempt from federal_income_tax under sec_501 c of the code and is a nonprivate foundation under sec_509 a it engages in fundraising in support of the hospice and home care programs of b and its subsidiaries aa whose sole member is is exempt from federal_income_tax under sec_50 1e of the code and is a nonprivate foundation under sec_509 a it is currently inactive ab ts exempt from federal_income_tax under sec_501 c of the code and is a nonprivate foundation under sec_509 it owns primary and specialty care physician practices the assets and operations of ac which had similar activities to ab and had been granted exemption from federal_income_tax under sec_501 of the code and nonprivate foundation status under sec_509 a were transferred to ab ad was formed to act as the sole member of c and its sec_501 c affiliates and to provide overall planning management and support services to those entities ad is being granted exemption from federal_income_tax under sec_501 ch3 of the code and is being classified as a nonprivate foundation under sec_509 a by ietter of even date cis the sole member of ae which is treated as taxable corporation ae negotiates and coordinates the negotiation of managed care contracts for c and its affiliated physicians ad is the sote member of af which supports c by providing planning management and support services to certain affiliates of c af has been granted exemption from federal_income_tax under sec_501 of the code and is a fonprivate foundation under sec_509 a it is the sole member of various tax-exempt entities including ax which is exempt from federal_income_tax under sec_501 c ax acts as a real_estate_holding_company ad is the sole member of ag which has been organized and you state will operate as a sec_501 c organization but has not filed an application_for tax-exempt status es of this date ag is the sole member and sole shareholder of various other corporations including ah which operates a specialized pharmacy that serves nursing homes and is treated as a taxable corporation cell al is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 and sec_170 imam d is the sole member of al aj is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sections a and b 1mamii al is the sole member of aj ad is the sole member of ak which is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 a and b 1a vi al is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 and sec_170 b a iii al is the sole member of al am is exempt from federal_income_tax under sec_501 of the code and has been classified as a nonprivate foundation under sec_509 a albis the sole member of am an is exempt from federal_income_tax under sec_501 of the code and has been classified as a nonprivate foundation under sec_509 a al is the sole member of an ao is exempt from federal_income_tax under sec_501 of the gode and is a nonprivate foundation under sec_509 and b a iii ap which engages in fundraising and provides financial support to ao is exempt from federal_income_tax under sec_501 c of the code and has been classified as a nonprivate foundation under sec_509 ar is exempt from federal_income_tax under sec_501 c of the code and is a nonprivate foundation under sec_509 a and b a iii as is exempt from federal_income_tax under sec_501 c of the code and has been classified as a nonprivate foundation under sec_509 at is exempt from federal_income_tax under sec_501 c of the code and is a nonprivate foundation under sec_509 a and bm tma vi au and av are exempt from federal_income_tax under sec_501 of the code and have been classified as nonprivate foundations under sec_509 and support at you have requested the following rulings in connection with the affiliations and reorganization described above the transactions including without limitation the d e and e affiliations and the bandc reorganizations do not adversely affect the status of a and its direct and indirect sec_501 c affiliates as tax-exempt organizations under sec_501 a and c of the code and of ax as a section s01 c organization the transactions do not adversely affect the status of a and its sec_501 c affiliates as public_charities described in sec_509 a of the code the transactions and the transfer or sharing or provision of assets or services between and among the tax-exempt organizations in the system including the transfers of stock or membership ode interests will not resutt in unrelated_business_taxable_income to any tax-exempt affiliate within the meaning of sec_511 through of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 c including organizations that are organized and operated exclusivety for charitable educational or scientific purposes sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotisn of heaith is a charitable purpose within the meaning of sec_501 c of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code sec_1_509_a_-4 of the regulations provides that sec_509 b of the code sets forth three different types of relationships one of which must be met in order to meet the requirements of the subsection one of those requirements is operated supervised or controlled in connection with sec_1_509_a_-4 of the regulations provides that in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of alt organizations involved such as the presence of common directors sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade or busines the conduct of which is not substantially related aside from the need of the organization far funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_1_513-1 d of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes 2b providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-laundry v united_states u s sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting in geisinger health plan y united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 b of the regulations which states that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be tost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity in this regard the court followed the reasoning of sec_1 b which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization the example states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent an affiliation between previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect ool to exemption qualification the courts have been clear that exemption under sec_501 c of the code is not generally avaitable where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc-laundry supra - furthermore exemption under the integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business see geisinger supra and rev rut supra with respect to unrelated_trade_or_business sec_513 of the code makes clear that if a hospital provides regularly carried on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 however if the participating exempt_organizations are in an affiliated system of organizations with common_control then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business end the financial arrangements between them are viewed as merely a matter of accounting see revrul_77_72 supra at issue then is whether the affiliation established an affiliated system with sufficient common controt such that corporate services and payments provided between the participating affiliates will not be treated as unrelated_trade_or_business income based on ail the facts and circumstances we conclude that the affiliation effectively binds the participating affiliates under the common_control of a so that the participating entities are within a relationship analogous to that of a parent and subsidiary pursuant to the authority of a’s governing board although all of the facts and circumstances are relevant to this conclusion importantly the participating affiliates have ceded authority to a’s governing body to elect the members of their board's of trustees and to appoint the ceo of each institution upan the recommendation of a's ceo and the respective institution's boards to develop annual operating and capital budgets for the system and to approve the annual operating and capital budgets of each former system design and implement strategic plans for the system and approve the strategic plans of each of the former systems approve the incurrence of debt by any former system affiliate and require participation by the former systems and their affiliates in system-wide debt tequire the affiliates to make capital contributions to a and approve the proposed sale or transfer of assets in addition a's board_of trustees meets regularly to exercise overall responsibility for operational decisions and to monitor the affiliates compliance with a’s decisions therefore the transfer or sharing or provision of assets or services between and among the tax-exempt organizations in the system including the transfers of stock or membership interests are treated as other than an unrelated_trade_or_business contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee the participating affiliates will not adversely affect their tax exempt status under sec_501 of the code by the proposed transactions as they will continue to promote health within the meaning of revrul_69_545 the participating entities will continue to qualify as nonprivate foundations under sec_509 a of the code because they will continue to maintain the relationships and or activities serving as the basis for their nonprivate foundation status accordingly based on all the facts and circumstances described above we rule o2ls -10- the transactions including without limitation the d e and affiliations and the b and c reorganizations do not adversely affect the status of a and its direct and indirect sec_50 c affiliates as tax-exempt organizations under sec_501 and sec_501 of the code and of ax as a sec_501 c organization the transactions do not adversely affect the status of a and its sec_501 affiliates as public_charities described in sec_509 a of the code the transactions and the transfer or sharing or provision of assets or services between and among the tax-exempt organizations in the system including the transfers of stock or membership interests will not result in unrelated business taxabte income to any tax-exempt affiliate within the meaning of sec_511 through of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organizations that requested them sec_6110 k of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your area office of this action please keep a copy of these rulings in your permanent records sincerely syiadienue rs aly wac syiadds nerin marvin friedlander manager exempt_organizations technical group
